Citation Nr: 1332636	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from October 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The last VA psychiatric examination was performed in January 2011.  VA must provide a new examination when a veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482   (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

Additional evidence associated with the claims folder suggests that the Veteran's service-connected anxiety disorder has undergone an increase in severity since the last examination. Specifically, in a March 2011 clinical evaluation from the Princeton Vet Center, it was reported that the Veteran had occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, memory, concentration and mood.  In a January 2012 private psychiatric evaluation, it was noted that the Veteran admitted to having visual, auditory and olfactory hallucinations.  Moreover, the examiner assigned a Global Assessment of Functioning (GAF) Score of 40 which suggests a more severe impact on functioning than may be represented by the current rating assigned.  Accordingly, in order to accurately assess the severity of the Veteran's anxiety disorder, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
2.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



